Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
	Applicant discloses an alkoxysilyl-modified polyurethane in terms of the starting materials from which it is derived and a method of making the same.  The silane precursors encompaased within formula (I), while known, appear to be infrequently mentioned in the prior art in any context let alone for the formation of silylated polyurethane.  
	One of the references cited in Applicants’ IDS and by the ISA, U.S. Patent Application Publication No. 2016/0369036, is of interest only insofar as it discloses an amide-functional alkoxysilane as a chain-terminating reagent.  However, the reaction between the silane and polyurethane prepolymer occurs through a hydroxyl group indirectly attached to the alkoxysilane via the amide group-containing bridge.  By contrast, the Examiner surmises that the compound(s) outlined in formula (I) react with a terminal isocyanate group of the prepolymer via the amide nitrogen atom based on an article entitled “The Reaction of Amides with Isocyanates.  II. N-Substituted Amides” authored by Wiley and published in JACS (1947) 71, 3746-3747.  The Examiner did not encounter any disclosures describing the reaction of an amide-bearing alkoxysilane with a polyurethane prepolymer, let alone an amide-bearing alkoxysilane bearing an alkynyl group.  Accordingly, claims 1-14 are allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-272-1078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





April 19, 2021

/MARC S ZIMMER/Acting Patent Examiner of Art Unit 1765